UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2602



NELDA A. PERKINS,

                                             Plaintiff - Appellant,

          versus

PRINCE GEORGE'S COUNTY GOVERNMENT; PRINCE
GEORGE'S COUNTY COUNCIL; ANIMAL CONTROL
COMMISSION; RONALD SIMONS; JAN MARKS; SHELLIE
MOORE; NANCY R. REAMS, Dr.; MICHAEL ALTERI,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
93-1305-DKC)


Submitted:   February 7, 1996           Decided:     February 15, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nelda A. Perkins, Appellant Pro Se. Sean Daniel Wallace, COUNTY
ATTORNEY'S OFFICE, Upper Marlboro, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on her 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Perkins v. Prince George's County Gov't, No. CA-93-1305-DKC
(D. Md. July 28, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2